DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/11/2021 has been received and entered.  By the amendment, claims 1-6 and 8-14 are pending in the application.  Claims 15-21 stand withdrawn from consideration.
Applicant’s arguments filed 01/11/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0278132 A1 (hereinafter Nakamura ‘132), in view of Nakamura et al., US 2019/0243427 A1 (herein after Nakamura ‘427).
Regarding claims 1, 5-6 and 11, Nakamura ‘132 discloses a display device 2 (figures 1-2) comprising:
. a cover glass 9
.  a liquid crystal panel DP having a transparent portion TS
. an upper polarization plate 12 having a through hole corresponding to the transparent portion TS 
. an optically clear adhesive (OCA) film 8 
. an optical clear resin (OCR) layer 13.
. a backlight light unit BLwith a first camera hole (see fig. 2)
. a lower polarization plate 11 having a second camera hole (see fig 2)
Nakamura ‘132 does not disclose a diameter of the through hole of the upper polarization plate being larger than a diameter of the first camera hole of the backlight light unit, and a diameter of the second camera hole of the 2 29273/43593/FW/11898395.5lower polarization plate being larger than the diameter of the first camera hole of the backlight light unit.  Nakamura ‘427 does disclose a camera hole of a backlight unit 220 having a diameter Øb smaller than that of an upper polarization plate 170 and a lower polarization plate 230 (see fig. 4).  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ the Nakamura’ 132 having a backlight unit with a diameter that is smaller than that of upper/lower polarization plates, as shown by Nakamura ‘427 to enlarged an image display region while minimized a frame part as well as a camera window part (see [0054]).  
Re claims 3 and 12, Nakamura ‘132 discloses the OCR layer has a same thickness as the upper polarization plate (see fig. 2)
Re claim 4, Nakamura ‘132 discloses the OCR layer has a thickness of 100 to 150 (µm) (see [0048]). 
Re claim 9, Nakamura ‘132 backlight light unit BL inherently including a light source, optical sheets, a guiding light and a reflective plate, a lower polarization plate 11 as claimed
Re claims 8 and 13, a cover bottom inherently formed at a bottom of the display device 2 and a camera FD further disposed thereunder (see fig. 2)
Claims 2, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0278132 A1, ), in view of Nakamura et al., US 2019/0243427 A1 (herein after Nakamura ‘427), further in view of Kim, US 2019/0023946 A1.
Re claim 2, Nakamura ‘132 discloses the claimed invention as described above except for a thickness of the OCA.  Kim discloses an OCA 10 (figs 4b,5) having a thickness of 180-350 (µm).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Nakamura et al. OCA having a thickness of 150-250 (µm) as shown by Kim since such claimed thickness is well known in the display art to obtain a thin layer in a portable display panel.
Re claims 10 and 14, although Nakamura ‘132 does not explicitly disclose the cover substrate further including a touch panel, it would have been obvious to one of ordinary skill in the art to employ the Nakamura et al. cover substrate having a function of a touch panel since it is a common practice in the display art to obtain a touch function over a display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871